Citation Nr: 1821950	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for asthma, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran has active service from February 1969 to September 1970, to include service in Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. In his June 2015 substantive appeal, the Veteran requested a Board videoconference hearing. In October 2017 and November 2017, the Veteran received notification that a videoconference hearing was scheduled for November 15, 2017, but he did not appear at the hearing and did not explain his absence. As such, the Veteran's hearing request is considered to have been withdrawn. See 38 C.F.R. § 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted. A September 2010 rating decision denied the claim of service connection for asthma on the basis that there was no positive evidence of nexus for the disabilities to service. In the current appeal, the Veteran contends that his asthma is as a result of his active service, to include in-service exposure to Agent Orange. The record shows that the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange. Asthma is not listed among the diseases enumerated under C.F.R. § 3.309(e) (as a diseases associated with exposure to herbicides). Thus, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this instance. See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e). 

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). Here, medical treatment notes confirm the Veteran is currently diagnosed with asthma. He asserts that he had no previous problems with breathing or asthma until after his military service and exposure to herbicides and jet fuel. 

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C. § 5103A (d) (2012). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2017). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. To date, the Veteran has not been afforded a VA examination to address whether or not his asthma is related directly to his service, to include his presumed exposure to herbicides therein.

In light of the above considerations, the Board concludes that medical examination and opinion are needed. Under these circumstances, evidentiary development is needed to evaluate fully and fairly the Veteran's claims for service connection for asthma. Thus, on remand, the Veteran must be afforded VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file. Specifically, the Veteran must be afforded an appropriate VA examination to determine the current diagnosis or diagnoses of any asthma found to be present. The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's asthma and must discuss the medical probabilities that any such disorder is related to the Veteran's time in service. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions as well as a thorough review of the claims file.


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claims and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.

2. Upon receipt of all additional records, if any, schedule the Veteran for a VA examination for his claimed asthma. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding the claimed disability. Following completion of the examination and review of the claims file, the examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma or any currently diagnosed breathing disability was caused by, or otherwise related to, service, to include his presumed in-service exposure to herbicides. 

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. Then readjudicate the claim on appeal. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals




